Citation Nr: 0214157	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability characterized as lumbosacral strain, currently 
evaluated as 20 percent disabling.

2.  Whether the July 9, 1969 rating decision that assigned a 
single rating of 30 percent under Diagnostic Code 5314 for 
the residuals of a gunshot wound (GSW) of the left thigh and 
buttock should be revised based on clear and unmistakable 
error (CUE).

[The issue of entitlement to an evaluation in excess of 40 
percent for the Muscle Group XVII disability will be 
addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the Army from July 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana in which the RO denied 
the appellant's claim of clear and unmistakable error (CUE) 
in the July 1969 rating decision that assigned a 30 percent 
evaluation for his left thigh/buttock gunshot wound (GSW) 
residuals and his claim for an increased evaluation for the 
lumbar spine disability.  

By a separate decision, the Board will address the issue of 
entitlement to an evaluation in excess of 40 percent for the 
appellant's Muscle Group XVII disability.  The Board is 
undertaking the additional development concerning that claim 
pursuant to authority recently granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the necessary development concerning 
that claim is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  And after giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing the Muscle Group XVII issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's service-connected lumbar spine disability 
is currently manifested by subjective complaints of chronic 
low back pain made worse by activity and objective clinical 
findings of no atrophy of the back muscles, tenderness on 
palpation, pain on forward extension from 80 degrees to 95 
degrees and a diagnosis of degenerative joint disease.

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
moderate lumbosacral strain or moderate limitation of lumbar 
spine motion, but not severe lumbosacral strain, severe 
limitation of motion, or unfavorable lumbar spine ankylosis.

4.  The disability of the lumbar spine is not so unusual as 
to render application of the regular schedular provisions 
impractical.

5.  The July 9, 1969 rating decision in which service 
connection for GSW residuals of the left thigh/buttock was 
granted and assigned a 30 percent evaluation under Diagnostic 
Code 5314, Muscle Group XIV, was not appealed; a claim of CUE 
in the decision for not assigning separate evaluations was 
initially filed in 2000.

6.  The rating decision of July 9, 1969 did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the appellant's low back disability have not been met on 
a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5289, 5292, 5295 
(2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  A timely notice of disagreement to the July 1969 RO 
decision assigning a single 30 percent evaluation for the 
residuals of the left thigh/buttock GSW was not filed, and 
the decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302(a) (2001).

3.  The July 1969 rating decision that assigned a single 
evaluation of 30 percent for the left thigh/buttock GSW 
residuals was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5107, 5109A, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.105, 20.1403(a) (2001); 38 C.F.R. Part 
4, §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 
4.56, Diagnostic Code 5314 (1969).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for an evaluation in excess of 
20 percent for the lumbar spine disability.  The Board 
further finds that CUE does not exist in the rating action of 
July 1969.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Lumbar spine claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  The percentage ratings for each diagnostic code, as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability consists of the 
reports from VA medical treatment rendered from February 1999 
to October 2001, private medical records dated from January 
2000 to April 2001, the report from the VA medical 
examination conducted in September 2000, and the appellant's 
testimony at his April 2001 personal hearing at the RO.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The appellant's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5295, lumbosacral 
strain.  Under Diagnostic Code 5295, a 10 percent evaluation 
may be assigned with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation, the highest award under 
this code, requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The appellant's low back disability could also be evaluated 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine.  Under that Diagnostic Code, a 10 percent 
evaluation is warranted by slight limitation of motion and a 
moderate limitation of motion warrants a 20 percent rating.  
A rating in excess of 20 percent for limitation of motion of 
the lumbar spine requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

With the above legal criteria in mind, the relevant evidence 
will be summarized.  Review of VA outpatient treatment 
records reveals that the appellant sought VA treatment for 
complaints of chronic low back pain.  A physical therapy 
consultation note, dated in November 2000, indicates that 
physical examination of the appellant revealed mild 
tenderness to palpation along the lumbar spine.  Motor 
testing was 5/5 with sensation intact and no clonus or 
Babinski.  Deep tendon reflexes were equal.  Range of motion 
testing showed that trunk extension was limited and the 
attempt was accomplished with knee flexion.  Bilateral 
sidebending was limited.  An MRI report dated in June 2001 
showed minimal degenerative disc and facet arthropathy 
without significant disc bulge, herniation or neural 
foraminal compromise visualized.

Reports from Hardtner Medical Center for the period from 
January 2000 to April 2001 indicated that the appellant 
sought treatment for various complaints, including left hip 
and leg pain.  Leg cramps were noted to cease with the 
discontinuation of a diuretic.  Radiographic examination of 
the lumbar spine in April 1998 revealed mild degenerative 
changes with a narrowed disc space at L5-S1.

The appellant underwent a VA medical examination in September 
2000; the examiner reviewed the appellant's medical records.  
The appellant complained of pain that was six on a scale of 
one to ten; he said the pain was made worse by walking and by 
standing and that it was alleviated by medication and rest.  
On physical examination, the appellant demonstrated backward 
extension to 35 degrees, right and left lateral flexion to 40 
degrees and right and left rotation to 35 degrees; these 
motions were accomplished without pain.  The appellant also 
demonstrated forward flexion from zero to 95 degrees; there 
was no pain until 80 degrees and mild pain from 80 degrees to 
95 degrees.  There was no atrophy of the back muscles.  The 
examiner rendered a diagnosis of degenerative joint disease 
of the lumbar spine with no loss of motion or function at 
this time.

The appellant testified at his April 2001 personal hearing 
that he experienced pain in his lower back and mid back that 
radiates down the left leg to his foot and knee.  He reported 
that the pain was a burning throbbing sensation that was like 
a stabbing pain.  He also mentioned having cramps in his leg 
that were mainly in the left thigh and groin area as well as 
the left hip.  See Hearing Transcript p. 2.  The appellant 
further testified that he was receiving treatment for his 
back from the VA Medical Center and from his personal 
physician.  He stated that the pain in his back was always 
there.  The appellant reported that he was restricted to 
lifting about twenty-five pounds, and he was limited in doing 
certain activities at work.  See Hearing Transcript pp. 3-5.  
He also testified that he experienced spasms on a regular 
basis.  See Hearing Transcript p. 7.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight, 
and the degree of pain he has.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain and spasms were reported; however, no muscle 
spasms have been documented and no muscle atrophy or weakness 
has been demonstrated.  The appellant has consistently 
complained of chronic pain and recent objective medical 
evidence did show findings of degenerative joint disease and 
tenderness on palpation and pain on motion were observed.  
There is no radiographic evidence of disc herniation and 
there is no clinical evidence of any radiculopathy or sciatic 
neuropathy.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide basis for the assigning of a separate 
or increased disability rating.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  No back spasms have been clinically observed 
and there are no medical findings of atrophy or loss of 
muscle strength or of symptoms compatible with sciatic 
neuropathy have been made.  As such, findings commensurate 
with pronounced or severe low back disc impairment under 
Diagnostic Code 5293 are not shown.  Furthermore, no 
ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.  While 
the medical evidence does support a finding of slight 
limitation of motion under Diagnostic Code 5292, this would 
not result in a higher rating since the rating for moderate 
impairment under that Code is 20 percent.

The most current clinical evidence demonstrates no more than 
slight, albeit painful, limitation of motion of the 
lumbosacral spine along with tenderness to palpation, with no 
objective credible evidence of associated muscle spasms, 
sciatica, absent knee jerks, loss of lateral motion with 
osteo-arthritic changes, a positive Goldthwaite's sign, 
listing of the whole spine to the opposite side, or any 
additional neurological symptomatology in order to warrant an 
evaluation in excess of 20 percent under applicable 
diagnostic criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295.  As such, the Board does not find that the 
objective clinical evidence warrants an evaluation in excess 
of 20 percent due to functional impairment manifested by 
weakness or other related symptomatology of the appellant's 
low back, to include decreased endurance, excess 
fatigability, and incoordination.  There is no competent 
credible evidence at this time suggesting that the 
appellant's back disability produces more than moderate 
functional impairment so as to warrant a schedular evaluation 
in excess of 20 percent under 38 C.F.R. §  4.40 and § 4.45, 
or the applicable diagnostic codes.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
91, 93 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Therefore, the regular schedular standards, with the 
20 percent evaluation currently assigned, adequately 
compensate appellant for any adverse industrial impact caused 
by his back disability.  The appellant's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 20 percent schedular evaluation under 
Diagnostic Codes 5292 or 5295, and therefore, the 20 percent 
evaluation is continued.  38 C.F.R. § 4.7.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's low back 
disability has not required frequent periods of 
hospitalization and has not, in and of itself, and apart from 
his other joint problems, markedly interfered with 
employment, particularly in light of the MRI findings of 
minimal degenerative changes.  There is no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to the back disability than that 
commensurate with the assigned 20 percent rating.  Therefore, 
the regular schedular standards, with the 20 percent 
evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact his back 
disability has.

The findings set forth above most closely approximate those 
necessary for the 20 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 20 percent for the appellant's lumbar spine disability 
under the schedular criteria, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (2001).  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  After review of the claims file, 
the Board finds that there has been substantial compliance 
with the notice and assistance provisions of the VCAA and its 
implementing regulations, published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The rating decisions and 
the Statement of the Case (SOC), as well as the Supplemental 
Statement of the Case (SSOC), notified the appellant and his 
representative of the evidence necessary to substantiate the 
claim, the evidence that had been received, and the evidence 
to be provided by the claimant.  Furthermore, the RO sent the 
appellant a VCAA notification letter in May 2001, and the 
December 2001 SSOC provided the appellant with the text of 
the new 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West Supp. 
2001).  In June 2001, the appellant submitted a written 
statement in which he declared that he understood what 
evidence VA needed to support the claim, what evidence VA 
had, what evidence VA would attempt to get and what evidence 
he was to provide.  He further stated that he was unaware of 
any other relevant evidence.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for an 
increased lumbar spine rating.  All relevant Federal records 
have been obtained, including VA records.  Private medical 
records identified by the appellant have also been obtained 
by the RO.  The appellant was afforded a VA medical 
examination and he provided testimony at a personal hearing.  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5103 (West Supp. 2001); 
38 C.F.R. § 3.103 (2000); final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.



II.  CUE claim.

Essentially, the appellant alleges that the evidence before 
the RO in July 1969 should have resulted in the granting of 
multiple ratings for the residuals of a GSW to the left thigh 
and buttock instead of a single 30 percent rating under 
Diagnostic Code 5314.  The appellant has not claimed that the 
correct facts, as they were known at the time, were not 
before the adjudicator.  Instead, he argues that the evidence 
at the time of the July 1969 rating decision- specifically, 
the report of the June 1969 VA medical examinations were 
inadequate and did not completely describe all of the 
residuals of the left thigh/buttock GSW.  He argues that the 
rating schedule was not properly applied.

A.  Standard of Review

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A claim of CUE is a collateral attack on a final RO decision.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such an error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.104, 3.105(a).

The appellant contends that the July 1969 rating decision 
constituted CUE.  He maintains that the medical evidence of 
record at the time of this rating supported a grant of 
separate ratings for his left thigh/buttock GSW residuals 
instead of a single 30 percent evaluation.  Essentially, the 
appellant is arguing that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  In 
addition, the appellant contends that he should have been 
afforded a more thorough VA medical examination in 1969.

The Court has addressed the question of determining when 
there is clear and unmistakable error (CUE) present in a 
prior decision.  In Russell v. Principi, 3 Vet. App. 310 
(1992), the Court propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See 38 C.F.R. § 20.1403(d).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).  When there is evidence 
both pro and con on the issue, it is impossible for an 
appellant to succeed in showing that the result would have 
been manifestly different.  Simmons v. West, 14 Vet. App. 84, 
88 (2000).

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the July 1969 rating decision, in 
light of the law and regulations then in effect.  In order to 
find that the July 1969 rating decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time that decision was rendered 
was such that the only possible conclusion- based on the 
available evidence of record- was that there was only one way 
to rate the residuals of the GSW and that said one way 
involved the assignment of more than one evaluation.  Clear 
and unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  Such a conclusion cannot be made 
in this case.

There is no evidence that the correct facts, as they were 
known in July 1969 were not before the RO.  At the time of 
the promulgation of the July 1969 rating decision at issue, 
the RO had for review the appellant's service medical 
records, his DD Form 214 and his January 1969 application for 
benefits (VA Form 21-526).  Based on a review of that 
evidence, it was the decision of the RO that service 
connection for the residuals of the left hip/buttock GSW be 
granted and that the assignment of a single 30 percent 
evaluation under Diagnostic Code 5314 was in order.  

In 1969, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule).  The percentage ratings contained in the 
Rating Schedule represented the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  

B.  Record in 1969

Review of the service medical records reveals that the 
appellant was hospitalized for treatment of a GSW of the left 
lateral flank, upper buttock area for approximately one 
month.  Mention was made of damage to the tensor fascia lata 
and the glutei.  Debridement of the soft tissues of the left 
buttock was performed on December 10, 1967.  At the time of 
his hospital discharge, he was noted to have no neurovascular 
or bony involvement.  The appellant's major problem was noted 
to be weakness of the left lateral buttock and thigh 
musculature that showed little improvement.  A note dated in 
June 1968, six months after the wounding, indicated that the 
appellant was doing well generally but that he lacked much 
real strength.  A DA Form 8-274 shows that the appellant was 
continued on profile in August 1968 for no prolonged marching 
or running and for no jumping.

The appellant stated on his January 1969 VA Form 21-526 that 
he had not received any treatment post-service for his 
gunshot wound residuals.  He underwent VA medical examination 
in June 1969.  He reported that he had developed pain in the 
left hip/groin area after a fall two or three months 
previous.  He said that he would notice the pain when he 
stopped his work or other activity.  On physical examination, 
scars were noted.  Radiographic examination of the left hip 
and upper half of the left femur was normal.  The examiner 
rendered a clinical impression of scar of the gunshot wound 
of soft tissues lateral to the ileum on the left.  An 
orthopedic examination was also performed; the appellant 
reported pain with long periods of standing.  Physical 
examination resulted in a finding of full range of motion of 
all joints on the left and quadriceps atrophy on the left.  
The orthopedist rendered a clinical impression of old GSW of 
the hip and thigh region with sensory loss of skin on thigh 
and hip and quadriceps tone and power.

C.  CUE in July 1969 rating decision

The appellant has argued that the RO committed CUE in 
assigning a single rating for the appellant's left 
thigh/buttock GSW instead of multiple ratings.  

VA regulations in effect at the time of the July 1969 rating 
decision set forth the various factors that were to be 
considered in the evaluation of disabilities that were 
residual to healed wounds involving muscle groups that were 
due to gunshot or other such trauma.  The Rating Schedule 
characterized the types of residual disability of the muscles 
as slight, moderate, moderately severe and severe.  In 
pertinent part, these regulations are delineated below.

In accordance with the provisions of 38 C.F.R. § 4.54 Muscle 
Groups, disabilities due to residuals of muscle injuries will 
be rated on the basis laid down in §§ 4.55 and 4.56 and on 
the type of disability pictures appended to the ratings 
listed.  In the following schemes, the skeletal muscles of 
the body are divided for rating purposes into 23 groups, and 
8 anatomical regions: Four groups for the shoulder girdle, 2 
for the arm, 3 for the forearm and hand, 3 for the foot and 
leg, 3 for the thigh, 3 for the pelvic girdle, 3 for the 
trunk, and 2 for the neck.  Four grades of severity of 
disabilities due to muscle injuries are recognized for rating 
purposes: Slight, moderate, moderately severe and severe.  
The type of disability picture for these, as set forth in 
§§ 4.55 and 4.56, will be a basis for assigning ratings for 
each of the 23 muscle groups.  The type of disability 
pictures are based on the cardinal symptoms of muscle 
disability (weakness, fatigue, pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).  

38 C.F.R. § 4.54 (1969).

The provisions of 38 C.F.R. § 4.55, Principles of combined 
ratings, contemplate principles as to a combination of 
ratings of muscle injuries in the same anatomical segment or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arch of 
motion that will govern the ratings: 
(a) Muscle injuries in the same anatomical region, i.e., 
(1) shoulder girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and foot, will not be 
combined, but instead, the rating for the major group 
will be elevated from moderate to moderately severe, or 
from moderately severe to severe, according the severity 
of the aggregate impairment of function of the 
extremity. 
(b) Two or more severe muscle injuries affecting the 
motion (particularly strength of motion) about a single 
joint may be combined but not in combination receive 
more than the rating for ankylosis of that joint at an  
"intermediate" angle, except that with severe injuries 
involving the shoulder girdle and arm, the combination 
may not exceed the rating for unfavorable ankylosis of 
the scapulohumeral joint.  Claims of an unusually severe 
degree of disability involving the shoulder girdle and 
arm or the pelvic girdle and thigh muscles wherein the 
evaluation under the criteria in this section appears 
inadequate may be submitted to the Director, 
Compensation and Pension Service, for consideration 
under § 3.321(b)(1) of this chapter.  
(c) With definite limitation of the arc of motion, the 
rating for injuries to muscles affecting motion within 
the remaining arc may be combined but not to exceed 
ankylosis at an "intermediate" angle.  
(d) With ankylosis of the shoulder, the intrinsic 
muscles of the shoulder girdle (Groups III or IV) are 
out of commission and carry no rating for injury however 
severe.  The extrinsic muscles (Groups I and II) which 
act on the shoulder as a whole, may, if severely 
injured, elevate the rating to ankylosis at an 
unfavorable angle.  
(e) With ankylosis of the knee, the hamstring muscles 
(Group XIII) may, if severely injured, receive the 
rating for the moderately severe degree of disability as 
a maximum in combination, and corresponding values for 
less severe  injuries, the major function of these 
muscles being hip extension.  
(f) With disability such as flail joint, ankylosis, 
faulty union, limitation of motion, etc., muscle 
injuries affecting function at a lower level may be 
separately rated and combined, always reserving the 
maximum amputation rating for the most severe injuries.  
(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions. 

38 C.F.R. § 4.55 (1969).

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma.
(a) Slight (insignificant) disability of muscles.  
Type of injury-Simple wound of muscle without 
debridement infection or effects of 
laceration.  
History and complaint. -Service department 
record wound of slight severity or relatively 
brief treatment and return to duty.  Healing 
with good function results.  No consistent 
complaint of cardinal symptoms or muscle 
injury or painful residuals.  
Objective findings-Minimum scar, slight, if 
any evidence of facial defect or of atrophy or 
impaired tonus.  No significant impairment of 
function and no metallic fragments.  
(b) Moderate disability of muscles.  
Type of injury-Through and through or deep 
penetrating wound of relatively short track by 
a single bullet or small shell or shrapnel 
fragment are to be considered as of at least 
moderate degree.  Absent of explosive effect 
of high velocity missile and of residuals of 
debridement or of prolonged infection.  
History and complaint. -Service department 
record or other significant evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by the 
injured muscles.  
Objective findings-Entrance and (if present) 
exit scars linear or relatively small and so 
situated as to indicated a relatively short 
track of missile through tissue; signs of 
moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative 
tests.  (In such tests, the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests).
(c) Moderately severe disability of muscles. 
Type of injury. -Through and through or deep 
penetrating wound by high velocity missile of 
small size or large missile of low velocity, 
with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular 
cicatrization.  History and complaint. -
Service department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment of 
wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of 
muscle wounds.  Evidence of unemployability 
because of inability to keep up with work 
requirements is to be considered, if present.
Objective findings. -Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.
(d) Severe disability of muscles.
Type of injury. -Through and through or deep 
penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.
History and complaint. -As under moderately 
severe (paragraph (c) of this section), in 
aggravated form.
Objective findings. -Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the sound 
side or of coordinated movements show positive 
evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is 
not present but a diminished excitability to 
Faradism compared with the sound side may be 
present.  Adaptive contraction of opposing 
group of muscles, if present, indicates 
severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in the track of the 
missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration 
and atrophy of an entire muscle following 
simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the 
severe group if there is sufficient evidence 
of severe disability.

38 C.F.R. § 4.56 (1969).

A disability of Muscle Group XIV, the muscles of the anterior 
thigh group, was rated in 1969 under Diagnostic Code 5314 
which provided a noncompensable (zero percent) rating for 
slight impairment of this muscle group.  If the impairment 
was moderate, a 20 percent rating was warranted.  If it was 
moderately severe, a 30 percent rating was warranted.  
Finally, if the impairment was severe, a 40 percent rating 
was warranted.

Under 38 C.F.R. § 4.55(a), as noted above, muscle injuries 
for the same anatomical region are not to be combined, but 
the rating for the major group is to be elevated from 
moderate to moderately severe according to the aggregate 
impairment of function.

The medical evidence of record at the time of the July 1969 
rating decision indicated that the muscles involved in the 
GSW and its residuals included the tensor fascia lata, the 
glutei and the quadriceps.  No bony involvement was ever 
clinically noted.  There was no clinical evidence that the 
well-healed scars were tender or painful or resulted in any 
loss of function.  On his June 1969 VA orthopedic 
examination, there was no limitation of motion of the left 
lower extremity, but there was some quadriceps atrophy.  The 
quadriceps muscle flexes the hip and extends the knee; the 
function of Muscle Group XIV includes the flexing of the hip 
and the extension of the knee.  As the functional impairment 
demonstrated by the appellant in June 1969 was most closely 
related to the quadriceps muscle, the choice of Muscle Group 
XIV was appropriate.

Taking into account the factors to be considered in 
evaluating disabilities residual to healed wounds involving 
muscle groups due to gunshot or other trauma, the appellant's 
GSW residual to the left thigh/buttock reflected a deep 
penetrating wound by single bullet without explosive effect 
or residuals of debridement or of prolonged infection.  The 
June 1969 VA examinations revealed some impairment of muscle 
tone of the quadriceps muscle which is one of the objective 
findings necessary for the assignment of a moderate 
disability rating for Muscle Group XIV under 38 C.F.R. 
§ 4.56(b) (1969).  The appellant did report that he 
occasionally experienced pain in the left hip area after 
prolonged standing.  As more than one muscle group is 
affected by the GSW, the rating was assigned under a 
Diagnostic Code appropriate to two of the affected muscles, 
and the disability evaluation was apparently raised from 
moderate to moderately severe, pursuant to 38 C.F.R. 
§ 4.55(a).  

Consideration apparently was given to whether the disability 
might be considered moderately severe and therefore raised to 
severe through application of 38 C.F.R. § 4.55(a).  However, 
a moderately severe disability reflects moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance, and there should be positive 
evidence of marked or moderately severe loss of strength and 
endurance of the muscle groups involved.  38 C.F.R. 
§ 4.56(d).  The appellant did not demonstrate such findings 
at his June 1969 VA examinations.  Therefore, the evidence on 
file in July 1969 did not compel the conclusion that there 
was a severe disability of Muscle Group XIV under Diagnostic 
Code 5314 (1969).  

The same may be said for symptoms due to the left femoral 
cutaneous nerve injury, whether taking the form of a neuroma 
or otherwise.  The provisions of 38 C.F.R. § 4.55(g) 
prohibited the combination of muscle injury ratings with 
peripheral nerve damage for the same part, unless the nerve 
damage affects entirely different functions.  In the 
appellant's case, the nerve damage was described in June 1969 
as causing sensory loss to the skin of the thigh and hip.  
However, an effect on function beyond that carried out by the 
affected Muscle Group was not characterized.  38 C.F.R. 
§ 4.56 describes weakness, fatigue, and pain as part of the 
criteria used to evaluate functional loss due to muscle 
injury.  Therefore, absent a showing of functional loss 
beyond that contemplated by the ratings for the muscle group 
injuries, a separate rating was not warranted.  38 C.F.R. 
§ 4.55(g).

At best, since there was evidence both pro and con in July 
1969 on the matter of whether there was a severe disability 
of Muscle Group XIV, reasonable minds could differ on whether 
a rating in excess of 30 percent, including under Diagnostic 
Code 5314, was warranted.  Russell, 3 Vet. App. at 313-14.  
Thus, the Board concludes that there is no CUE in the July 
1969 rating decision that assigned a single rating for the 
appellant's residuals of a GSW to the left thigh/buttock.

The appellant has essentially contended that had the RO done 
the appropriate development, i.e., given him a more 
comprehensive examination in 1969, a basis for a grant of a 
separate evaluation would have been established.  He 
maintains that had he undergone a better examination at that 
time, something other than a single evaluation would have 
been rendered.  However, this is not the type of "manifest" 
error that can constitute CUE since VA's breach of the duty 
to assist cannot form a basis for a claim of CUE.  Counts v. 
Brown, 6 Vet. App. 473, 480 (1994).  In Baldwin v. West, 13 
Vet. App. 1, 7 (1999), the Court pointed out that even if an 
RO did not adequately consider all of the evidence of record 
and all of the laws and regulations extant at the time of its 
decision, had the RO done so the next step would not 
necessarily have been the grant of benefits, but rather a 
request that the appellant undergo additional medical 
examination.  Furthermore, as previously noted, the Court has 
held that a breach of VA's duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

The appellant and his representative have not indicated any 
instance where the RO went wrong, for as clearly established 
in Fugo, simply to claim clear and unmistakable error on the 
basis that there was a failure to fulfill the duty to assist 
or that the RO had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  The evidence before the RO that led 
to the July 1969 rating decision was fully considered.  The 
claimed errors do not compel a different conclusion.  Rather, 
the claimed errors in sum are essentially that the RO did not 
provide an adequate medical examination and that evidence was 
improperly weighed.  This is not a valid claim of clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992), and Fugo, 6 Vet. App. 40.  

Finally, the doctrine of resolving all doubt in favor of the 
appellant is not currently for application in a determination 
of CUE.  In view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
that doctrine can never be applicable in a determination of 
CUE; rather, an error either undebatably exists or there was 
no error within the meaning of 38 C.F.R. § 3.105(a) which 
provides that prior RO rating actions are final absent CUE.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

D.  Veterans Claims Assistance Act

After reviewing the claims file, the Board finds that the VA 
has fulfilled its duties to notify and assist under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. §§ 5102 and 5103) (VCAA) for the claim 
adjudicated in this decision.  The appellant and his 
representative have been notified of the applicable laws and 
regulations which set forth the criteria for clear and 
unmistakable error in a prior rating decision.

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a).  Furthermore, the Court, in a precedent 
opinion, held that the VCAA does not apply to motions for 
clear and unmistakable error in prior Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  In 
reaching that decision, the Court discussed the nature of CUE 
claims with regard to prior rating decisions of the RO as 
well as prior Board decisions.  Thus, although the holding in 
Livesay was for CUE motions with regard to prior Board 
decisions, the Board believes it should be applied to claims 
for CUE in prior rating decisions as well.

Regardless of whether Livesay is applicable to the present 
case, the Board concludes that the discussions in the rating 
decision, the Statement of the Case (SOC), and VA letters 
have informed the appellant and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and that there has therefore been 
compliance with VA's notification requirement.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the clear and unmistakable 
error (CUE) claim have been properly developed and that no 
useful purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the CUE issue on appeal, and that the duty to assist 
appellant has been satisfied.  The Board further finds that 
the VA has also met its duty to advise and notify in this 
case.  Specifically, the appellant was afforded the 
opportunity to testify concerning the CUE issue on appeal and 
he was advised and notified of the evidence necessary to 
establish CUE in the Statement of the Case (SOC) issued in 
August 2000.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for the appellant's lumbar spine disability is denied.

The claim for the grant of separate evaluations for the 
residuals of the GSW of the left thigh/buttock based on clear 
and unmistakable error in a July 1969 rating decision is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

